[Cite as State v. Cecil, 2022-Ohio-2971.]




                                IN THE COURT OF APPEALS OF OHIO
                                   SECOND APPELLATE DISTRICT
                                          MIAMI COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   Appellate Case No. 2021-CA-39
                                                   :
 v.                                                :   Trial Court Case No. 2018-CR-483
                                                   :
 DAVID CECIL, JR.                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                              OPINION

                               Rendered on the 26th day of August, 2022.

                                              ...........

PAUL M. WATKINS, Atty. Reg. No. 0090868, Assistant Prosecuting Attorney, Miami
County Prosecutor’s Office, Appellate Division, 201 West Main Street, Ohio 45373
      Attorney for Plaintiff-Appellee

JOHN C. CUNNINGHAM, Atty. Reg. No. 0082475, 2555 S. Dixie Drive, Suite 204,
Dayton, Ohio 45409
      Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                         -2-


       {¶ 1} Defendant-appellant David Cecil, Jr., appeals from his convictions for one

count of possession of drugs (heroin), in violation of R.C. 2925.11(A)/(C)(6)(d), and one

count of possession of drugs (cocaine), in violation of R.C. 2925.11(A)/(C)(4)(d), both

felonies of the second degree. Cecil’s appellate counsel filed a brief under the authority

of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting

the absence of any non-frivolous issues for appeal, and he has asked permission to

withdraw as counsel. Counsel has failed to identify any potential assignments of error,

and Cecil has not filed a brief on his own behalf.

                                        Procedural History

       {¶ 2} On August 29, 2018, Cecil was indicted for two counts of possession of

drugs. The charges were related to an incident which occurred on November 13, 2017,

when Cecil was stopped by the police in his vehicle. The vehicle was later searched,

and illegal drugs were discovered by the police. Cecil later admitted that he had been

transporting the drugs for another party and that he was to be paid $5,000 for his services.

       {¶ 3} On July 30, 2021, Cecil pled guilty to both counts of possession of drugs.

The parties jointly recommended that Cecil’s sentences be served concurrently.

Additionally, the State agreed to remain silent at sentencing.

       {¶ 4} On December 9, 2021, the trial court sentenced Cecil to four years in prison

on each count in the indictment, ordering the sentences to be served concurrently. The

trial court also suspended Cecil’s driver’s license for four years and waived the mandatory

fine after reviewing Cecil’s affidavit of indigency.

       {¶ 5} Cecil filed a timely notice of appeal on December 15, 2021.
                                                                                      -3-


                                          Analysis

      {¶ 6} As previously stated, appointed counsel has filed an appellate brief pursuant

to Anders, asserting the absence of any non-frivolous issues for appeal. Accordingly,

we have performed our duty to independently conduct a thorough and complete

examination of all the proceedings to determine whether this appeal is wholly frivolous.

Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), citing Anders,

386 U.S. at 744, 87 S.Ct. 1396, 18 L.Ed.2d 493. Our review included scrutiny of the

entire record, including the docketed filings, the plea hearing and sentencing hearing

transcripts, and the presentence investigation report.      We agree with appointed

counsel's assessment that there are no appealable issues with arguable merit.

                                         Conclusion

      {¶ 7} Our independent review of the record reveals no non-frivolous issues for

appeal. We agree with appellate counsel that Cecil’s appeal is frivolous. We grant

counsel’s request to withdraw from representation. The judgment of the trial court is

affirmed.

                                    .............



TUCKER, P.J. and WELBAUM, J., concur.



Copies sent to:

Paul M. Watkins
John C. Cunningham
David Cecil, Jr.
Hon. Jeannine N. Pratt